Fourth Court of Appeals
                                             San Antonio, Texas
                                                     June 19, 2015

                                                No. 04-14-00398-CV

                                    Alma L. GOMEZ and Alberto F. Gomez,
                                               Appellants

                                                            v.

                                      HONDA MOTOR CO., LTD., Et al.,
                                              Appellees

                      From the 365th Judicial District Court, Maverick County, Texas
                                   Trial Court No. 11-02-26254-MCV
                            Honorable Amado J. Abascal, III, Judge Presiding


                                                    ORDER
Sitting:            Karen Angelini, Justice
                    Rebeca C. Martinez, Justice
                    Patricia O. Alvarez, Justice1

     The panel has considered the appellants’ motion for rehearing, and the motion is
DENIED.



                                                                  _________________________________
                                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of June, 2015.



                                                                  ___________________________________
                                                                  Keith E. Hottle
                                                                  Clerk of Court

1
    Justice Patricia Alvarez voted to request a response to appellants’ motion for rehearing.